I concur on the ground that the definition of employee contained in section 42-1-41, R.S. Utah 1933, encompasses North as an employee of Ogden City for the purposes of compensation. Whether for any other purposes, I think it unnecessary to state. As to whether he would have a claim against the city for services if not paid by the State Treasurer, or if the city could be held liable on the theory of respondeat superior if he were negligent, or if certain of the various consequences which ensue in the law from the employer-employee *Page 103 
relationship would follow from the relationship between North and Ogden City, it is unnecessary to determine. For purposes of compensation, he was serving the city under an implied contract of hire. The labor was obtained from the reservoir of labor controlled by the relief board and the stipend paid from a fund provided by the state and federal government. Whether under some other legal aspect of this situation this work would be viewed as a quid pro quo for state and federal relief is not necessary now to determine. I opine that if some rich citizen supplied the fund for a city project and some agency proffered the laborers and the wages were paid out of the citizen's fund by vouchers from the city supervisors by the rich citizen's agents, we would hold that the city was the employer under section 42-1-40 if it supervised the work, directed the workmen, and could refuse to employ. By such conduct and powers a contract would be implied under that section.
In the case of Rich v. Industrial Comm., 80 Utah 511,15 P.2d 641, attention was called to the fact that a county sheriff could at different times serve the state, county, or city although he was a county officer and was paid by the county. In this case, North, regardless of who employed him, was at the time of the accident serving Ogden City.